DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillouet (DE 102016001564).  Regarding claim 1, Guillouet (DE102016001564) teaches a vehicle seat having a drive device for driving adjustment kinematics of the vehicle seat, comprising: an adjustment arm (8), and a tensioning device (14c), wherein the drive device has a pinion (10) which can be rotated about a pinion rotation axis and which is in toothed engagement with a tooth segment (8a) of the adjustment arm (see Figure 2), wherein the tensioning device pretensions the adjustment arm in such a manner that the tooth segment is pretensioned in the direction of the pinion (see paragraph [0038]), wherein the tensioning device (14c) has at least one sliding element (18) which is in abutment with the adjustment arm (8), wherein, during an actuation of the height adjustment kinematics, the at least one sliding element slides along the adjustment arm (see paragraph [0038]), wherein the sliding element is resiliently pretensioned by a resilient element (see paragraph [0038]), wherein the sliding element is produced from a resilient material (see paragraph [0038]), and wherein the resilient element is a pressure piece of elastomer material (see paragraph [0038]).

Regarding claim 2, Guillouet teaches wherein the sliding element (18) is produced from a spring steel (see paragraph [0019]).

Regarding claim 3, Guillouet teaches wherein the sliding element (18) is bent from a spring wire or a spring sheet (see paragraph [0019]).

Regarding claim 4, Guillouet teaches wherein the sliding element (18) has a first end region and a second end region, the first end region is supported by way of a first support device (4a) on a structural component of the vehicle seat, including on a side portion of a seat frame (see Figure 4), and the second end region is supported by way of a second support device (16a and 16b) on the structural component of the vehicle seat, including on the side portion of the seat frame (see Figure 2).

Regarding claim 5, Guillouet teaches wherein the sliding element has, between the first end region and the second end region, a contact region for abutment with the adjustment arm (see Figure 4).

Regarding claims 6-7, Guillouet teaches wherein the contact region is in abutment with the adjustment arm (see Figure 4).


    PNG
    media_image1.png
    728
    728
    media_image1.png
    Greyscale


Regarding claim 8, Guillouet teaches wherein a height adjustment kinematics can be driven by the drive device and in that the height adjustment kinematics has a base, a side portion, a front link and a rear link, wherein the base, the side portion, the front link and the rear link form four coupling members of a four-bar arrangement, wherein a first pivot joint pivotably connects the base to the rear link, a second pivot joint pivotably connects the rear link to the side portion, a third pivot joint pivotably connects the side portion to the front link and a fourth pivot joint pivotably connects the front link to the base (items 2-4; see Figure 1).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the examiner notes that Guillouet teaches wherein a region of the adjustment arm facing away from the tooth segment is articulated in an eccentric manner with respect to the pivot joints to one of the coupling members (see Figure 1 and the end connected to 5a); however, Guillouet does not distinctly disclose the drive device is articulated to another of the coupling members.  It appears that such a modification would not allow the seat move in the designed way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636